UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-706



In Re: CAROLYN YVONNE WORSLEY,

                                                          Petitioner.



        On Petition for Writ of Prohibition. (CR-97-9-H)


Submitted:   October 31, 1997            Decided:   November 17, 1997


Before MURNAGHAN, ERVIN, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carolyn Yvonne Worsley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carolyn Y. Worsley filed a petition for writ of prohibition

requesting that this court prohibit the district court and various

other individuals from proceeding against her at trial. Worsley

asserts that the district court lacks jurisdiction over her because

she is a descendent of African slaves, making her exempt from the
laws of the United States.

     A writ of prohibition is an extraordinary remedy; the writ

should issue only where the petitioner's right to the remedy is

clear and indisputable, see In re Vargas, 723 F.2d 1461, 1468 (10th
Cir. 1983), and where the petitioner has no other adequate means of

relief. See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).
     We deny Worsley's petition for a writ of prohibition because

she fails to show that her right to relief is clear and indis-
putable and that she has exhausted all available means of relief.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2